— In an action to quiet title to real property pursuant to RPAPL article 15, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Dutchess County (Beisner, J.), entered July 1, 1987, as granted that branch of the motion of the defendant County of Dutchess which was to dismiss the action as against it on the ground that the action was barred by the Statute of Limitations. The defendant County of Dutchess cross-appeals from so much of the same order as denied that branch of its motion which sought to have costs imposed on the plaintiff for “bringing forth frivolous litigation”.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, with costs payable by the plaintiff to the defendant County of Dutchess.
Even assuming that notice of the tax sale was constitutionally defective, the five-year period of limitation for alleging a jurisdictional or constitutional defect expired on January 7, 1985, five years after expiration of the 36-month redemption period. Since the instant action was not commenced until March 1987 it was properly dismissed as time barred.
We have examined the parties’ remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.